     Case 2:17-cv-00388 Document 80 Filed on 03/25/21 in TXSD Page 1 of 6




                        UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

JOSEPH F. WEAVER,                        §
     Plaintiff,                          §
                                         §
v.                                       §        C.A. No. 2:17-CV-388
                                         §        JURY DEMANDED
ERICK ECHAVARRY, et al.,                 §
     Defendants.                         §

                           JOINT PRETRIAL ORDER

1.     Appearance of Counsel.

Plaintiff:                        Joseph F. Weaver

Attorneys for Plaintiff:          John MacVane (Attorney-in-Charge) and
                                  Rachel Lewis

                                  1401 McKinney Street, Suite 2250
                                  Houston, Texas 77010
                                  Telephone: (713) 652-9000
                                  CELL PHONE: (713) 489-2935
                                  Facsimile: (713) 652-9800
                                  Email: JMacVane@rustyhardin.com
                                          RLewis@rustyhardin.com

Defendants:                       Erick Echavarry and Susanna Corbett

Attorney for Defendants:          Christopher Lee Lindsey
                                  Assistant Attorney General
                                  Attorney-in-Charge

                                  P.O. Box 12548, Capitol Station
                                  Austin, Texas 78711
                                  Telephone: (512) 463-2157
                                  Facsimile: (512) 370-9314
                                  Email: Christopher.Lindsey@oag.texas.gov
     Case 2:17-cv-00388 Document 80 Filed on 03/25/21 in TXSD Page 2 of 6




2.    STATEMENT OF THE CASE.

      The Plaintiff, Joseph Weaver, broke his arm while a prisoner in a Texas State Prison.
      Mr. Weaver alleges that the Defendants, Erick Echavarry and Susanna Corbett, who
      were acting under the color of law as employees of the State of Texas violated his
      Eighth Amendment right to be free of cruel and unusual punishment by failing to
      ensure Mr. Weaver’s transportation for the medical treatment that his broken arm
      required.

      Mr. Echavarry and Ms. Corbett deny that they violated Mr. Weaver’s rights.

3.    JURISDICTION.

      The Court has federal question jurisdiction over this civil action pursuant to 28 U.S.C.
      § 1331 because Mr. Weaver’s action arises under a law of the United States,
      specifically 42 U.S.C. §§ 1983 and 1988.

      The parties agree that this Court has jurisdiction over this action.

4.    MOTIONS

      Weaver’s Motion for Leave to Amend

      Mr. Weaver has moved to amend his complaint to place additional emphasis on his
      claim for punitive damages. Mr. Weaver contends that the complaint he initially filed
      sufficiently pleaded punitive damages, and he also disclosed that he sought punitive
      damages in initial disclosure served after the Court appointed counsel. The
      defendants nonetheless contend that Mr. Weaver failed to adequately plead punitive
      damages and oppose submission of punitive damages to the jury on this basis.

      Unopposed Mr. Weaver’s Motion for Writ of Habeas Corpus ad Testificandum
      and to Attend Trial in Civilian Clothes

      Mr. Weaver has filed a motion for a writ of habeas corpus to ensure his transportation
      for trial and that the Court permit him to wear civilian clothes instead of his prison
      garments at trial. This motion is unopposed.

      Motions in Limine

      The parties may file motions in limine related to disputed evidentiary issue before the
      pretrial conference.

5.    CONTENTIONS OF THE PARTIES.

      Mr. Weaver contends that Defendants Echavarry and Corbett, acting under color of
      the laws of the State of Texas, were deliberately indifferent to his serious medical
      needs in violation of his rights under the Eighth Amendment to the Constitution, as
      applied to the State of Texas under the Fourteenth Amendment.


                                             2
     Case 2:17-cv-00388 Document 80 Filed on 03/25/21 in TXSD Page 3 of 6




      Defendants contend that they were not deliberately indifferent to Plaintiff’s needs,
      and took actions reasonably expected of them to enable and ensure that Plaintiff
      received necessary medical care. Defendants contend that their actions were
      objectively reasonable under the circumstances, with the information they possessed,
      and in light of settled law. Defendants contend that regardless of any failure to provide
      Plaintiff with medical care, Plaintiff’s damages are wholly mitigated by his natural
      healing and his voluntary refusal to receive the medical care of which he claims to
      have been deprived.

6.    ADMISSIONS OF FACT

      The Defendants admit that they were acting under color of State law with respect to
      their relevant actions in this case.

7.    CONTESTED ISSUES OF FACT.

      The parties dispute whether the Defendants’ actions in this case rise to the standard
      of deliberate indifference to Plaintiff’s medical needs under the Eighth Amendment
      and the cases interpreting it.

      The parties dispute whether Defendants’ actions were objectively reasonable in light
      of settled law, and whether Defendants are thus entitled to qualified immunity.

8.    AGREED PROPOSITIONS OF LAW.

      The parties agree that the law related to deliberate indifference in the context of
      denial of medical treatment applies to this case.

9.    CONTESTED PROPOSITIONS OF LAW.

      The parties disagree on the following propositions of law:

      1. Punitive damages

         Whether the plaintiff’s pro se complaint adequately pleaded punitive damages, or
         alternatively, whether the plaintiff should be granted leave to amend to more
         specifically request this relief. The plaintiff contends that he has adequately
         pleaded punitive damages, and that the evidence at trial will support the award
         of punitive damages. The defendant contends that punitive damages have not
         been adequately pleaded and are not supported by the evidence. This is the subject
         of a pending motion.

      2. Qualified immunity

         Whether the evidence supports the defense of qualified immunity. The plaintiff
         contends that the doctrine of qualified immunity does not apply in this case
         because there is no colorable argument that the defendant’s failure to attend to
         his medical needs could have stemmed from a misunderstanding of their
         constitutional obligations. If the defendants misunderstood their medical or

                                              3
      Case 2:17-cv-00388 Document 80 Filed on 03/25/21 in TXSD Page 4 of 6




          administrative obligations to ensure plaintiff’s treatment, the plaintiff contends
          this would arguably be a defense to deliberate indifference, but not a basis for
          qualified immunity. Defendant believes that the doctrine of qualified immunity
          does apply and that there will be evidence that any deliberate indifference by the
          defendants resulted from a good faith misunderstanding of their constitutional
          obligations.

       3. Defendants’ deposition excerpts

          Whether the plaintiff can pre-admit video deposition excerpts of the defendants’
          depositions—which are anticipated to be less than 20 minutes each—under Rule
          32(a)(3). The defendants oppose playing their own sworn testimony because they
          believe it would be “repetitious or immaterial matter” and a “useless encumbrance
          of the record.” The plaintiff contends that playing the deposition excerpts will
          streamline the testimony at trial and that Rule 32(a)(3) expressly permits use of
          an adverse party’s deposition “for any purpose.” The plaintiff also contends that
          clarifying the scope of undisputed facts early on by playing the defendants’
          deposition testimony will assist the jury in framing the case.

       4. Jury charge

          In addition to the substantive disagreements impacting the charge described
          above, the parties are also working through the charge language generally. The
          parties anticipate streamlining their disagreements about other aspects of the
          Court’s charge in advance of the pretrial conference, and obviously, the charge
          conference.

10.    EXHIBITS

       The parties’ exhibit lists are attached.

11.    WITNESSES

       The parties’ witness lists are attached.

12.    SETTLEMENT

       All settlement efforts have been exhausted. The case cannot be settled, and it will
       have to be tried.




                                                  4
        Case 2:17-cv-00388 Document 80 Filed on 03/25/21 in TXSD Page 5 of 6




13.      TRIAL

         A. The parties anticipate the probable length of trial to be 3 days.

         B. The parties are aware of the following logistical problems:

                   Mr. Weaver is currently an inmate with the Texas Department of Criminal
                    Justice and will require a writ ordering his transportation to court for the
                    trial.


14.      ATTACHMENTS

         A.
                  (1)      Proposed questions for the voir dire examination are attached. The
                           parties jointly request, however, that the Court permit them to
                           voir dire the jury.

                  (2)      Proposed charge, including instructions, definitions, and special
                           interrogatories, with authority.

                  (3)      Plaintiff’s deposition excerpts. The excerpts of witnesses Jose Chapa
                           and Isaac Kwarteng are unobjected to. The defendants object to the
                           excerpts of their own deposition testimony altogether because they
                           contend that, since they will testify at trial, introduction of the
                           deposition recordings will be repetitious or immaterial and a useless
                           encumbrance of the record.




Date:                                           _____________________________________________
                                                UNITED STATES DISTRICT JUDGE




                                                   5
     Case 2:17-cv-00388 Document 80 Filed on 03/25/21 in TXSD Page 6 of 6




APPROVED:

Date: March 25, 2021                     /s/ John MacVane
                                         John MacVane
                                         Court-Appointed Attorney for Plaintiff
                                         Texas State Bar No. 24085444
                                         Southern District of Texas No. 2209776
                                         1401 McKinney Street, Suite 2250
                                         Houston, Texas 77010
                                         Telephone: (713) 652-9000
                                         CELL PHONE: (713) 489-2935
                                         Facsimile: (713) 652-9800
                                         Email: JMacVane@rustyhardin.com

Date: March 25, 2021                   KEN PAXTON
                                       Attorney General of Texas
                                       JEFFREY C. MATEER
                                       First Assistant Attorney General
                                       DARREN L. McCARTY
                                       Deputy Attorney General for Civil Litigation
                                       SHANNA E. MOLINARE
                                       Assistant Attorney General
                                       Chief, Law Enforcement Defense Division


                                       /s/ Christopher Lee Lindsey
                                       CHRISTOPHER LEE LINDSEY
                                       Assistant Attorney General
                                       Attorney-in-Charge
                                       State Bar No. 24065628
                                       Southern District of Texas No. 1021745
                                       P.O. Box 12548, Capitol Station
                                       Austin, Texas 78711
                                       Telephone: (512) 463-2080
                                       Facsimile: (512) 495-9139

                                       ATTORNEYS FOR DEFENDANT
                                       ECHAVARRY

                             CERTIFICATE OF SERVICE

      I certify that on March 25, 2021, a true and correct copy of the foregoing has been

electronically submitted and served in accordance with upon counsel of record by ECF.

                                                 /s/ John MacVane
                                                JOHN MACVANE



                                            6
